Citation Nr: 0125137	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  98-21 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from October 1960 to 
December 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case to the RO 
in January 2000 for further development and consideration.  
And in a June 2001 rating decision, which was issued while 
the case was on remand, the RO increased the rating for the 
service-connected hemorrhoid condition from 10 to 20 percent.  
The 20 percent rating is the maximum possible rating under 
Diagnostic Code 7336; however, it is not the highest possible 
rating under the schedular criteria for disabilities of the 
digestive system.  See 38 C.F.R. § 4.114 (2001).

With respect to increased ratings, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit 
does not abrogate the appeal.  Id. 

The record further reflects that the appellant requested a 
hearing in this matter.  The RO scheduled the requested 
hearing, and forwarded notice of the same to the appellant in 
January 1999.  The appellant requested to have his February 
1999 hearing rescheduled.  Notice of the rescheduled hearing 
date was thereafter forwarded to the appellant.  A notation 
in the claims file indicates the appellant failed to report 
on the scheduled hearing date.  Accordingly, this case was 
returned to the Board for further appellate review. 



FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's hemorrhoid condition is manifested by 
protruding, internal hemorrhoids-medium in size, with pain 
and mild anemia and bleeding.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.7, 4.114, Diagnostic Code 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following a careful and considered review of the evidence 
regarding the nature and severity of the appellant's 
hemorrhoidal condition, it is the opinion of the Board that 
his present level of impairment does not warrant an increased 
rating evaluation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illness proportional to the severity of the several grades of 
disability.  38 C.F.R. §§ 4.1, 4.10 (2001).  Therefore, when 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of the appellant's disability, 
the Board has reviewed the appellant's medical history.  
38 C.F.R. §§ 4.1, 4.2 (2001).  The assigned rating is based 
upon the current extent of the disability, consequently, the 
focus of the Board's inquiry will be on the recent evidence, 
which is the most probative source of information as to the 
current extent of disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In this case, the appellant contends that the severity of 
symptomatology associated with his hemorrhoidal condition is 
not adequately reflected by the assigned rating evaluation.  
The appellant indicates that he experiences symptoms of 
bleeding, infection, weight loss, and soreness in the rectum 
area and that these symptoms are exacerbated when he engages 
in heavy lifting.  He also reported episodes of soiled 
clothing due to leakage.  Finally, the appellant noted that 
he is seen regularly at a VA medical facility for his 
hemorrhoidal condition, and is on a treatment course of 
prescribed medication without relief.  Lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Under Diagnostic Code 7336, a 20 percent evaluation is 
warranted for hemorrhoids manifested by persistent bleeding 
and with secondary anemia or with fissures.  38 U.S.C.A. 
§ 4.114, Diagnostic Code 7336. 

Following an assessment of the clinical evidence in light of 
the applicable schedular criteria, the Board is of the 
opinion that an increased rating for the appellant's service-
connected hemorrhoids is not warranted.  In this regard, the 
Board notes that VA and private clinical reports, dated from 
1997 to 2000, document intermittent treatment for painful 
hemorrhoids.  These reports reference findings of anemia 
confirmed by laboratory studies, and mild bleeding from 
hemorrhoids.  During a VA examination in April 2000, the 
bleeding associated with his hemorrhoids reportedly occurred 
at least two to three times weekly.  He also reported he 
experienced inflammation of his hemorrhoids, with difficulty 
passing stool and occasional incontinence.  The appellant was 
evaluated as thin, almost cachectic in appearance.  
Examination showed protruding hemorrhoids.  The sphincter was 
very sore, and tight and hard in places due to scarring.  A 
few areas of minimal bleeding due to hemorrhoids were 
detected.  No fissures were present.  The diagnostic 
impression was "hemorrhoidal bleeding probably increasing in 
intensity with scarring of the anus."  The report indicated 
that the appellant was treated with prescribed medications.  
On more recent VA examination in June 2001, the appellant 
reported subjective complaints of discomfort in the anal 
area, inflammation, swelling, and occasional bloody stools.  
He also reported episodes of infection in the anal area 
occurring three to four times each year, and treated with a 
course of antibiotics.  The appellant indicated that despite 
his regular treatment course of local creams, sitz baths, and 
increased fluids, he experiences persistent hemorrhoidal 
symptoms.  These symptoms were noted to be aggravated by 
prolonged sitting, standing, walking, and heavy lifting.  On 
examination, the appellant was observed to demonstrate some 
signs of discomfort in the anal area.  Physical examination 
of the rectum revealed skin tags in the anal area, with 
evidence of inflammation and swelling of the mucous 
membranes.  Medium sized internal hemorrhoids were present.  
The examiner indicated there was no evidence of fissures, 
masses, or blood on withdrawal.  Laboratory studies confirmed 
mild anemia. 

The Board has considered the recent evidence of record, but 
finds that there is no basis for a higher evaluation.  The 
Board notes that the appellant is currently in receipt of the 
maximum schedular evaluation provided under Diagnostic Code 
7336.  Thus, the next higher rating to be considered is an 
evaluation of 30 percent under Diagnostic Code 7332.  Under 
this code, a 30 percent rating is warranted for impairment of 
bowel sphincter control manifested by occasional involuntary 
bowel movements necessitating the wearing of a pad.  
38 C.F.R. § 4.114, Diagnostic Code 7332 (2001).  A 30 percent 
evaluation also may be assigned under Diagnostic Code 7333 
for stricture of the rectum and anus manifested by a moderate 
reduction of lumen, or moderate constant leakage.  38 C.F.R. 
§ 4.114, Diagnostic Code 7333.  Furthermore, under Diagnostic 
Code 7334, a 30 percent rating is warranted for moderate 
prolapse of the rectum that is persistent or frequently 
recurring.  38 C.F.R. § 4.114, Diagnostic Code 7334 (2001).  
However, the appellant's subjective complaints of discomfort 
in the anal area, bleeding, difficulty passing stool, and 
occasional incontinence, and the objective findings of 
internal hemorrhoids, skin tags, inflammation of the anal 
area, and swelling, while evidence of disability, do not 
comport with the criteria required for a 30 percent rating 
under Diagnostic Codes 7332, 7333, or 7334.  Accordingly, a 
higher rating evaluation is not warranted.

The evidence in the appellant's case is not approximately 
balanced; rather, the preponderance of the evidence is 
against his claim for an increased evaluation.  Thus, the 
reasonable doubt doctrine is not for application in this 
instance.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In reaching this decision, the Board has given 
due consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that none 
of these provisions would provide a basis for a higher rating 
evaluation in this instance.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


The RO has not reviewed the appellant's claim to specifically 
address the VCAA and its implementing regulations.  But that 
notwithstanding, the RO provided the appellant and his 
representative with notice of the information and medical 
evidence necessary to substantiate his claim.  And the record 
also reflects that the RO has obtained all of the VA 
outpatient medical records that he identified as relevant to 
his claim.  Additionally, he has submitted other VA and 
private medical records for consideration in his appeal, and 
he rather recently was provided VA examinations in April 2000 
and June 2001 to evaluate the current status of his service-
connected disability.  So under the facts and circumstances 
of this case, the Board is satisfied that VA has fulfilled 
its duties to notify and assist him with his appeal.  
Therefore, no further assistance and/or development is 
warranted to comply with the VCAA.  See the regulatory 
changes at 66 Fed. Reg. 25620, 25620-32 (Aug. 20, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  


ORDER

An increased evaluation for hemorrhoids is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

